DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [0012], [0014], [0018], [0035], [0038], and [0040] should be amended to clarify that the dimensions are referring to the dimensions of the wires used in the heaters and conductive section.  
Appropriate correction is required.
Claim Objections
Claims  objected to because of the following informalities:  
Claim 5, lines 10-11 should remove the word “side” from the phrase “center side of the second circular main surface”.
Claim 7, line 2 should remove the word “side” from the phrase “closer to the center side”.
Claims 6 and 7 should recite "  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The terms “ a middle”, “an outer perimeter” and “an inner perimeter” of claim 7 are unclear.  Claim 7, lines 3-4 recite an outer perimeter and an inner perimeter in a region where the second heater is located.  The outer and inner perimeter appear to be referring to the outer and inner perimeters of the region where the second heater is located when viewed in the transparent plan view (see Fig. 10).
In claim 7, it is unclear whether the conductive section is between an outer perimeter and an inner perimeter in a region where the second heater is located (i.e., in an annular shape surrounding the first heater) or whether the conductive section is located in a region of the second circular main surface covering the entirety of a region where the first heater is located.
Claim 8 is rejected in view of its dependency from claim 7.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites a conductive section located between the second layer and the third layer and a second heater located between the second layer and the third layer, the second heater having an annular shape which surrounds the conductive section when viewed in a transparent plan view.  Claim 3, which depends from claim 1, recites that the conductive section is located on the entire portion surrounded by the second heater.  Both claim 1 and claim 3 therefore recite that the second heater surrounds the conductive section.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elliot (WO 2014144502 A1).
In regards to claim 1, Elliot describes a sample holder (Elliot, Abstract – wafer chuck), comprising: a ceramic substrate comprising a first circular main surface and a second circular main surface (Elliot, par. [0036]; Fig. 1), the ceramic substrate comprising a first layer, a second layer and a third layer located in sequence (Elliot, pars. [0044] and [0050] – plate 516 can be formed from multiple layers including a top, middle, and bottom layer); a conductive section located between the second layer and the third layer (Elliot, par. [0041] – second/middle heater zone 527. The heater zones can overlap or not overlap and be radially spaced apart from each other), the conductive section comprising a portion extending in a circumferential direction of the first circular main surface and a portion extending in a radial direction of the first circular main surface (Elliot, Fig. 17; pars. [0065]-[0066] – each of the heater zones can have portions that are laid out circumferentially about a center point and portions that extend out radially from the center point); a first heater located between the first layer and the second layer (Elliot, Fig. 5; par. [0041] – first/central heater zone 526); and a second heater located between the second layer and the third layer (Elliot, par. [0041] – third/edge heater zone 528. The heater zones can overlap or not overlap and be radially spaced apart from each other) and connected to the conductive section (Elliot, Fig. 5 – the second heater zone 527 and third heater zone 528 are connected together through channels 503), the second heater having an annular shape which surrounds the first heater and the conductive section when viewed in a transparent plan view of the sample holder (Elliot, Figs. 5, 13, and 17; par. [0041] – the third heater zone can be formed around the first and second heater zones and may overlap if the heater zones are located on axes with different distances from the surface).
Elliot does not explicitly describe a second and third heater zone in a first axis and a first heater zone in a second axis.  However, Elliot does describe embodiments in which one of the heater zones can be provided on an axis closer to the surface of the wafer chuck than the other heater zones (as seen in Fig. 5) and where multiple heater zones are provided on the same axis (as seen in Fig. 13 and par. [0065]).  From a broadest reasonable interpretation of claim 1 consistent with the specification, the conductive section is a conductor that is connected to the second heater.  The specification recites that the conductive section electrically connects the second heater to power (specification, par. [0016]), can be made of the same material (specification, par. [0017]), and is used to generate and conduct heat to improve the uniformity of heat within the ceramic substrate (specification, pars. [0019]-[0020]).  Accordingly, it would have been reasonably anticipated by one of ordinary skill in the art at the time of filing of the claimed invention to have wafer chuck of Elliot implement a first heater zone closer to a surface of the wafer chuck and have two additional heater zones located on a different axis further from the surface of the wafer chuck to implement desired heating characteristics.
In regards to claim 2, Elliot describes the sample holder according to claim 1, wherein the portion extending in the circumferential direction of the conductive section comprises a first portion located on a circumference of a first virtual circle, and a second portion located on a circumference of a second virtual circle, wherein the first virtual circle and the second virtual circle are concentric circles (Elliot, par. [0065]; Fig. 17 – each of the heater elements can have sections that have an annular shape and are spaced apart at various distances away from the central point of the wafer chuck).
In regards to claim 3, Elliot describes the sample holder according to claim 1, wherein the conductive section is located on the entire portion surrounded by the second heater (Elliot, Figs. 5, 13, and 17; par. [0041] – the third heater zone can be formed around the first and second heater zones and may overlap if the heater zones are located on axes with different distances from the surface).
In regards to claim 5, Elliot describes a sample holder (Elliot, Abstract – wafer chuck), comprising: a ceramic substrate comprising a first circular main surface and a second circular main surface (Elliot, par. [0036]; Fig. 1), the ceramic substrate comprising a first layer and a second layer (Elliot, pars. [0044] and [0050] – plate 516 can be formed from multiple layers including a top, middle, and bottom layer); a first heater located between the first layer and the second layer (Elliot, Fig. 13; par. [0065] – one or more heater elements are between the middle plate layer and the lower plate layer); a second heater located between the first layer and the second layer (Elliot, Fig. 13; par. [0065] – one or more heater elements are between the middle plate layer and the lower plate layer), the second heater having an annular shape which surrounds the first heater (Elliot, Figs. 13 and 17; par. [0065] – mid and edge heater zones can be annular in shape and are located surrounding the central heater zone); a connection portion which is connected to the second heater and is drawn out to the second circular main surface (Elliot, Figs. 10 and 13; pars. [0049] and [0065] – power leads splay out from the central hub and route power to the individual heater circuits. In some embodiments a hollow cover plate 551 is provided on the underside of a bottom plate to provide a channel for the routing of wires); and a conductive section (Elliot, Figs. 5, 13, and 17; par. [0041] – the third heater zone can be formed around the first and second heater zones and may overlap if the heater zones are located on axes with different distances from the surface) which comprises one end connected to the connection portion on the second circular main surface (Elliot, see annotated Fig. 17 below – each of the heater zones are connected to a power lead at one end closer to the center of the apparatus and one end further from the center of the apparatus to create the heater zone electrical circuit), another end located closer to a center side of the second circular main surface than the one end (Elliot, Id.), a portion extending in a circumferential direction of the first circular main surface, and a portion extending in a radial direction of the first circular main surface (Elliot, Fig. 17 – each of the heater zones have segments that are arranged circumferentially and segments that connect to other circumferential segments by running along a radial line from the center of the apparatus).

    PNG
    media_image1.png
    639
    651
    media_image1.png
    Greyscale

Annotated Fig. 17
In regards to claim 6, Elliot does not explicitly describe the sample holder according to claim 5, wherein the second heater is located in a same region as the conductive section when viewed in the transparent plan view.  However, for similar reasons as provided with respect to claim 1, while Elliot does not explicitly describe two heater radial zones that on an axis that is different that the axis that another heater radial zone is located on, Elliot describes embodiments in which one of the heater zones can be provided on an axis closer to the surface of the wafer chuck than the other heater zones (as seen in Fig. 5) and where multiple heater zones are provided on the same axis (as seen in Fig. 13 and par. [0065]).  Accordingly, it would have been reasonably anticipated by one of ordinary skill in the art at the time of filing of the claimed invention to have wafer chuck with first and second heater zones closer to one surface of the wafer chuck and have another heater zone located on a different axis further from said surface of the wafer chuck and to overlap the heater zones on the different axe.
In regards to claim 7, Elliot describes the sample holder according to claim 5, wherein, when viewed in the transparent plan view, the conductive section is closer to the center side than a middle between an outer perimeter and an inner perimeter in a region where the second heater is located (Elliot, Fig. 5 – the second heater zone 527 is located in a space that overlaps, but is closer to the longitudinal axis 519 than the third heater zone 528).
Elliot does not explicitly describe the conductive section is located in a region of the second circular main surface covering the entirety of a region where the first heater is located.  However, Elliot describes heater zones that can be overlapped (Elliot, par. [0041]).  While Elliot only depicts partial overlapping of heater zones, Elliot does not describe a limitation for how much the heater zones can overlap.  Thus, from a broadest reasonable interpretation, the heater zones of Elliot could therefore be overlapped so that, when viewed from above in a plan view, heater zones could overlap partially or completely.  Accordingly, it would have been reasonably anticipated by one of ordinary skill in the art at the time of filing of the claimed invention to overlap heater zones entirely when viewed from a plan view to implement desired heating characteristics.
In regards to claim 8, Elliot does not explicitly describe the sample holder according to claim 7, wherein the first heater is located is a same region as the conductive section when viewed in the transparent plan view.  However, Elliot describes heater zones that can be overlapped (Elliot, par. [0041]).  While Elliot only depicts partial overlapping of heater zones, Elliot does not describe a limitation for how much the heater zones can overlap.  Thus, from a broadest reasonable interpretation, the heater zones of Elliot could therefore be overlapped so that, when viewed from above in a plan view, heater zones could overlap partially or completely.  Accordingly, it would have been reasonably anticipated by one of ordinary skill in the art at the time of filing of the claimed invention to overlap heater zones entirely when viewed from a plan view to implement desired heating characteristics.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot as applied to claim 1 above, and further in view of Nakama (JPH 11339939 A).
In regards to claim 4, Elliot does not describe the sample holder according to claim 1, wherein a thickness of the conductive section is less than a thickness of the second heater.  However, Nakama describes resistance heating elements that have different thicknesses to prevent the escape of heat to a tubular support that is supporting the ceramic body, where the thickness of the heating element corresponding to the tubular support is smaller than the thickness of the rest of the heating element (Nakama, par. [0020]).  Elliot and Nakama both describe resistance heating elements that are used to heat ceramic structures used in semiconductor manufacturing.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Elliot in view of Nakama implement different heater zones with varying sizes of heating elements to more accurately achieve the desired heating characteristics and to limit the heating of the support structure (e.g., shaft 602 of Fig. 13 of Elliot) to reduce stress on the support structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. No. 10,615,060 B2  describes a heating device for semiconductor wafers that has a first resistive heating element closer to a top surface of the device and two resistive heating elements below the first heating element. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761